10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

FILED

AUG 05 2019

CLERK, U.8. DISTRI
EASTERN DISTROTOR OA 3 AS FO ORT RNIA

BY | CS

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 2:18-cr-105 KJM
)
Plaintiff, ] ORDER TO SEAL EXHIBITS A
) AND B TO DEFENDANT’S SENTENCING
VS. ) MEMORANDUM
)
DEREK CARL TOLEDO, )
)
Defendant. )
)
)

 

 

 

IT IS HEREBY ORDERED that the Request to Seal Exhibits A and B to Defendant’s
Sentencing Memorandum be granted so that the medical information is not available on the
public docket.

The Sentencing Memorandum and its Exhibits A and B are to be provided to the Court
and Assistant United States Attorney Cameron Desmond

These documents shall remain under seal until further Order of the Court.

(“4 Ly/
HON: mbé¢rly J. Mueller
United/Stafes District Judge

Order

 

 
